NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2156-15T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JUSTIN HUGHES,

        Defendant-Appellant.

________________________________________________________________

              Submitted August 30, 2017 – Decided September 8, 2017

              Before Judges Rothstadt and Vernoia.

              On appeal from the Superior Court of New
              Jersey,   Law    Division, Union  County,
              Indictment No. 11-02-0198.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Steven E. Braun, Designated
              Counsel, on the brief).

              Grace   H.    Park,    Acting    Union   County
              Prosecutor, attorney for respondent (Stephen
              William   Bondi,    Special   Deputy   Attorney
              General/Acting    Assistant    Prosecutor,   of
              counsel and on the brief).

PER CURIAM
      Defendant       Justin    Hughes         appeals     from    the    denial      of   his

petition for post-conviction relief (PCR) without an evidentiary

hearing.       For the reasons that follow, we affirm.

      Defendant       pled    guilty      to       second-degree        possession       of    a

controlled       dangerous      substance           with       intent    to     distribute,

N.J.S.A.       2C:35-5(a)(1),       N.J.S.A.          2C:35-5(b)(2),          and     second-

degree possession of a firearm while in the course of committing

a   narcotics     offense,      N.J.S.A.           2C:39-4.1(a).         On    October     26,

2012,    the    sentencing      court      imposed        an    aggregate      sentence       of

eleven     years      subject       to     a       three-year      period       of     parole

ineligibility.

      The details of the events leading to defendant's arrest and

conviction need not be repeated here for our purposes.                               Suffice

it to say at the time defendant pled guilty, he had been charged

in an eleven count indictment that exposed him to a possible

sentence of sixty-five years, and the court had already denied

his   motion     to   suppress.          His       plea   agreement      called      for   the

dismissal of all but two counts and recommend a maximum exposure

of eleven years.

      Defendant       filed     a        direct       appeal,      and     an       excessive

sentencing       panel   of     this      court       affirmed      his       sentence     but

remanded the matter for the trial court to correct the judgment

of conviction so that it reflected that the sentence on each

                                               2                                     A-2156-15T1
count ran consecutively.              State v. Hughes, No. A-3621-12 (App.

Div. June 3, 2014).            The sentencing court entered an amended

judgment of conviction on June 24, 2014.

    Defendant filed a PCR petition on August 13, 2014, in which

he did not argue any specific acts of ineffective assistance of

counsel, but contended that while he recognized his petition

could not be a substitute for direct appeal, "under the unique

circumstances        here     present     this        matter        falls     under     the

exceptions . . . in R[ule] 3:22-4(a)."

    A brief and amended petition were subsequently submitted on

behalf of defendant.            In the brief, defendant argued that he

received        ineffective     assistance           of    counsel     due     to     trial

counsel's conflicts that were created by "ethics violations" and

by counsel's "failure to call a key witness."                             Defendant also

claimed    that    counsel     failed     to    adequately      "investigat[e]          and

prepare     a     defense,"     and    properly           cross-examine       a     State's

witness, "did not use reports or testimony by a hired private

investigator,"       and      failed    to     supply       a   written       notice      of

witnesses, consult with defendant to "prepare the case," and

"develop mitigating circumstances for sentencing purposes."                               In

addition,       defendant     explained       that    he    filed    an     ethics    claim




                                          3                                       A-2156-15T1
against trial counsel who was suspended from the practice of law

after the date of defendant's sentencing.1

       Judge Stuart Peim, who had decided the suppression motion

and    accepted    his     plea,     denied       defendant's        petition      after

considering counsels' oral arguments by order dated August 26,

2015, accompanied by a sixteen-page statement of reasons.                              In

his    comprehensive       written        statement,       Judge     Peim    reviewed

defendant's contentions and the applicable law.                      Judge Peim also

observed that trial counsel's ethics issues related to claims

totally unrelated to defendant and were not the subject of any

investigation      or    involvement      by    the     same    prosecutor's      office

that   was   responsible      for       the    claims    against     defendant,      but

resulted in counsel being barred from the practice of law before

defendant was sentenced.                In addition, the judge found that

defendant's     allegations        of     ineffective          assistance   were     not

supported by any proof.

       Defendant        presents     the        following        issues     for      our

consideration in his appeal:




1
     In fact, trial counsel had been suspended after defendant
pled guilty but before his sentencing. See In re Chambers, 217
N.J. 196 (2014).   A different attorney appeared on defendant's
behalf at sentencing.


                                          4                                    A-2156-15T1
                   POINT I

                   THE   FACT   THAT   TRIAL    DEFENSE
                   COUNSEL'S    MISCONDUCT     OCCURRED
                   OUTSIDE OF UNION COUNTY IS NOT
                   DISPOSITIVE   OF   THE    ISSUE   OF
                   WHETHER   [DEFENDANT]   WAS   DENIED
                   EFFECTIVE ASSISTANCE OF COUNSEL;
                   RATHER, ANY INSTANCE OF ILLEGAL
                   CONDUCT BY AN ATTORNEY IN NEW
                   JERSEY SHOULD AMOUNT TO [PER SE]
                   INEFFECTIVE ASSISTANCE OF COUNSEL
                   FOR ANY CLIENT ABSENT A VALID
                   WAIVER BY THE CLIENT.

                   POINT II

                   TRIAL DEFENSE COUNSEL DID NOT
                   ADEQUATELY INVESTIGATE THE CASE,
                   THEREBY RESULTING IN INEFFECTIVE
                   ASSISTANCE OF COUNSEL.

       We   are   not   persuaded     by    any    of    these   arguments.        We

conclude that defendant failed to make a prima facie showing of

ineffectiveness of trial counsel, see Strickland v. Washington,

466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v.

Fritz, 105 N.J. 42 (1987), and affirm substantially for the

reasons     expressed    by   Judge    Peim       in    his   thoughtful   written

decision.     Accordingly, Judge Peim correctly concluded that an

evidentiary hearing was not warranted.                   See State v. Preciose,

129 N.J. 452, 462-63 (1992).               We only add our observation that

"allegations of defense counsel's . . . disciplinary problems

are,   standing    alone,     insufficient        to    establish   that   defense

counsel's     performance     fell    below       an    objective   standard       of

                                       5                                   A-2156-15T1
reasonableness,   as    required   under   the   first     prong   under   the

Strickland/Fritz standard."        State v. Allegro, 193 N.J. 352, 369

(2008).   They    may    be   relevant,    however,   if    the    questioned

conduct that was the subject of such proceedings is similar to

the issues raised on the PCR.             Id. at 372.       Defendant here

failed to satisfy that standard.

    Affirmed.




                                    6                                A-2156-15T1